Citation Nr: 1139781	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to February 1954.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  In December 2009, the case was remanded to the RO for further development.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2006.  The immediate cause of his death was asystole and the underlying cause of his death was a myocardial infarction.  Pneumonia has been identified as a contributory cause of death.  No other immediate, underlying or contributory causes of death have been established. 

2.  At the time of the Veteran's death, service connection was in effect for residuals of cold injury to both feet.  Medical evidence suggests that the Veteran's peripheral neuropathy and peripheral vascular disease may have been related to his cold injury residuals.   

3.  The weight of the competent and probative evidence of record indicates that the Veteran's fatal disease process, to include his contributory pneumonia is not related to his period of military service, to his service-connected disabilities, including the already service-connected cold injury residuals. 


CONCLUSION OF LAW

The Veteran's death cannot be attributed to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide 38 C.F.R. § 3.159.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for service connection for the cause of the veteran's death, the VCAA notice provided the claimant must generally include, among other things: (1) a statement of the conditions, if any, for which the veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected. See Hupp v. Nicholson, 21 Vet. App. 342, 352-53   (2007).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the agency of original jurisdiction. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the instant case, the appellant was provided with notice of the evidence necessary to substantiate her claim in a January 2010 letter.  This letter specifically explained that during the Veteran's lifetime, service connection was in effect residuals of cold injury of the right lower and left lower extremities.  It also explained that in order to substantiate her claim, she needed to show that either an already service-connected disability was the primary or contributory cause of death or that a disability that was incurred or aggravated during service was the primary or contributory cause of death.  Additionally, the letter explained how VA assigns effective dates in accordance with Dingess/Hartman, 19 Vet. App. 473 (2006).  Although arguably this notice may not have fully fulfilled the notice requirements set out in Hupp, the Board notes that the appellant has specifically argued that the Veteran's peripheral vascular disease and peripheral neuropathy were related to his service-connected cold injury residuals and that these disabilities were related to his pneumonia, which is clearly shown to have contributed to his death.  This line of argument shows that she understands the basic requirements for substantiating her claim based either on a previously service-connected condition and/or based on a condition not yet service connected.  Thus, given this actual knowledge, the Board finds that she was not prejudiced by any notice deficiency.  Additionally, the appellant was not prejudiced by the timing of the notice as the case was subsequently readjudicated by an August 2011 supplemental statement of the case.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the VA medical records, private medical records, and VA and private medical opinions.  Also of record and considered in connection with the appeal is the transcript of the August 2009 Board hearing, along with various written statements provided by the Appellant and by her representative on his behalf.   

The Board notes that the Veteran's service treatment records were apparently destroyed by fire.  In such a case, VA normally has a heightened duty to assist.  However, in the instant case, there is no contention that the Veteran experienced any injury, event or disease in service, other than his already service-connected cold injury that might be related to his death.  Accordingly, the Board finds that VA's duty to assist in regard to the service treatment records has been met.  The Board notes that no further RO action, prior to appellate consideration of this claim is required.    

II.  Factual Background

VA medical records from 1990 to 2001 show evaluation and treatment for a number of medical conditions including residuals of frozen feet, intermittent claudication, arteriosclerotic vascular disease of both lower extremities, congenital web deformity of the second and third toes bilaterally, tinea ungum of the feet bilaterally, essential hypertension, degenerative joint disease of the feet, moderately severe, metallic foreign body in the terminal phalanx of the left great toe, and emphysema. 

In a February 1999 rating decision, the RO granted service connection for residuals of frozen feet to include degenerative joint disease.  A 10 percent rating was assigned for each foot.  In a subsequent November 2001 rating decision the ratings were increased to 30 percent for each foot and the Veteran was awarded a total disability rating based on unemployability.

VA medical records from December 2004 to January 2005 show ongoing medical 
treatment.  Medical problems included small pulmonary nodules, severe COPD, stage 3, congestive heart failure, benign prostatic hypertrophy, bladder neck obstruction with hematuria, anxiety disorder, depression, diabetes mellitus, hypertension, abdominal aortic aneurysm, peripheral vascular disease and generalized weakness. 

A February 2006 private medical record shows that the Veteran was found to have a large and expanding aortic aneurysm.  He was admitted to the hospital and underwent a surgical repair operation.  He tolerated the procedure and had good distal pulses postoperatively.  On the second postoperative day, the Veteran started to have respiratory distress and his cardiac enzymes were found to be elevated.  By the third postoperative day, his cardiac enzymes continued to climb and his respiratory condition started to precipitously decline.  On the fourth postoperative day, the Veteran was found to be likely to be in congestive heart failure, in addition to his pulmonary hypertension and COPD.  At about 6 pm on the fourth postoperative day, the Veteran had cardiac and respiratory arrest.  He became agonal and subsequently lost his pulses.  He was coded for approximately 40 minutes before resuscitative efforts were abandoned.  

The Veteran was pronounced dead at 18:41 on February 12, 2006.  

The Veteran's death certificate shows that he died in February 2006.  The cause of death was listed as asystole due to myocardial infarction.  No contributing causes of death were listed.

In a February 2006 private autopsy report, it was noted that the Veteran experienced an endovascular aneurysm repaired four days ante mortem and then had a postoperative myocardial infarction.  He was doing well until he suffered a respiratory arrest, which progressed to pulseless electrical activity.  He was unresponsive to 40 minutes of resuscitation.  He had a past history of peripheral vascular disease, chronic obstructive pulmonary disease, hypertension, non-insulin dependent diabetes mellitus and an abdominal aortic aneurysm repair.  

The physician who performed the autopsy found that the cause of the Veteran's death was consistent with coronary related death either by acute arrhythmia or acute myocardial infarction.  He also noted that a contributory factor included bilateral acute pneumonia.  The physician commented that the post mortem examination confirmed moderately severe coronary artery disease with extensive interstitial fibrosis of the myocardium.  This finding was consistent with chronic ischemia.  Also, the abdominal aneurysm repair was totally intact.

The lungs showed multiple pathologic abnormalities including emphysematous change, bilateral pneumonia and a right sided bronchioalveolar carcinoma.  The tumor was unlikely to have contributed directly to the death of the Veteran as no evidence of metastatic disease was identified and the pneumonia appeared to be separate from this tumor.  The appellant had discussed the case briefly with the physician prior to the final report and had indicated a history of foot and/or leg injury.  The physician did not see pathologic features which would suggest a connection to that particular leg injury based on the final post mortem findings.  This included the lack of any apparent embolic disease.  

Private medical records from treating physician, Dr. P, from 2005 and 2006 show treatment and evaluation of aortic aneurysm and peripheral vascular disease. 

In an April 2006 letter, Dr. P indicated that in his opinion the Veteran's severe peripheral vascular disease, severe peripheral neuropathy and Reynaud's disease all contributed to his death.  In a June 2006 letter, the private physician indicated that the Veteran's peripheral vascular disease was related to his military service.  The physician noted that the Veteran had severe peripheral vascular disease sequelae to both of his feet from frostbite that he suffered during the Korean War.  He also had severe ischemia of the legs and a large abdominal aortic aneurysm.  The physician had repaired the ischemic lower extremities percutaneously and subsequently operated on the aneurysm when it had enlarged.  

In a December 2006 letter, Dr. P noted that he agreed with the appellant that the Veteran had bilateral pneumonia, as was demonstrated by his autopsy.  The physician considered the pneumonia a contributing cause of death.  He thought that it was likely that the Veteran's peripheral vascular disease, which was related to his frost bite and foot damage that he suffered in Korea, contributed to his propensity to develop pneumonia.  The physician pointed out that the Veteran was minimally ambulatory due to his severe disease and pain in his legs and this certainly increased the risk of lung disease. 

In a December 2007 medical opinion, a VA physician noted that the autopsy report specifically addressed whether the Veteran's death was related to his leg and foot problems.  The pathologist had stated quite clearly that he did not see any pathologic features that would have suggested a connection between the Veteran's coronary artery disease and his peripheral vascular disease.  The Veteran was also noted to have an antemortem bronchitis.  The VA physician pointed out that at that point the Veteran was four days post-repair of an abdominal aortic aneurysm and had also, more likely than not, suffered a myocardial infarction.  These conditions, the myocardial infarction, the coronary artery disease and the pneumonia, in the physician's opinion, were not in any way related to the Veteran's cold injury to his extremities.  

During the August 2009 Board hearing, the appellant's representative indicated that it was the appellant's contention that the Veteran's residuals of cold injury to his feet materially contributed to the onset of his death as a result of pneumonia following surgery.  The representative noted that the essential contention was that the residual injury due to the frostbite in service resulted in the Veteran not being able to take an active role in his recovery following his surgical procedure.  He was kept in bed longer than his physicians really wanted, then the pneumonia set in and the Veteran subsequently passed away.  

The appellant testified that the Veteran died of pneumonia rather than a heart attack.  She also indicated that following the surgery he was mostly in wheelchairs.  When she moved him, it had to be in a wheelchair.  He could walk a little bit and shuffle a bit, but after the surgery, she only saw him get up once and that was when she helped him.  He was very, very weak.  The appellant also indicated more generally that even before the surgery, the Veteran really couldn't walk well.  He could only really hobble and his feet would get black spots on them.  He also had peripheral vascular disease.  He had been a mechanic but he had had to close down his business years prior because of his limited mobility.   

In a February 2010 statement, the appellant noted that the physician who completed the autopsy indicated that he could not prove any findings of an acute myocardial infarction.  She indicated that while the Veteran was in the hospital prior to his death, a cardiologist visited him but no intervention was done.  She felt that if no intervention was done, then the Veteran was obviously not having any true problems with his heart.  

In a March 2010 medical opinion, a VA physician found, after a review of the Veteran's records, that it was less likely than not that the Veteran's residuals of cold injury to his feet resulted in pneumonia that contributed substantially or materially to cause death, combined to cause death, or lent assistance to production of the Veteran's death.  Review of the records showed that the Veteran was admitted for repair of an abdominal aortic aneurysm.  Following his surgery, he developed pulmonary edema from an acute myocardial infarction.  This progressed to death.  Most likely the pneumonia developed due to the COPD and pulmonary edema. 

In an August 2011 addendum, the March 2010 VA physician noted that he had reviewed all three volumes of the Veteran's claims file.  There was no change in his previous opinion.   

In a September 2011 statement, the appellant indicated that the August 2011 VA physician did not know the Veteran and his difficulty in walking due to his cold injury residuals.  She contended that his inability to ambulate significantly contributed to his inability to remove the fluids that accumulate in and around the heart and lungs.  The accumulation of these fluids was known to cause the onset of serious post-surgical complications such as pneumonia.  She indicated that it was critical for a pneumonia patient to be able to actively participate in their physical rehabilitation efforts such as walking in order to further aid in this process.  The appellant indicated that the Veteran's service connected disability would have further complicated any efforts to treat his pneumonia with a reasonable degree of potential success.  

III.  Law and Regulations 

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

If a veteran serves 90 days or more of active, continuous service after December 31, 1946, and a cardiovascular disease becomes manifest to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The presumption may be rebutted by affirmative and competent evidence to the contrary. 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).   A service-connected disability is considered the "principal" (primary) cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  
38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death", or "aided or lent assistance to the production of death."  Id.  

IV.  Analysis

Following a review of the relevant evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Veteran's death certificate shows that he died in February 2006 and that the immediate cause of his death was asystole and that the underlying cause of death was myocardial infarction.  At the time of the Veteran's death, service connection was in effect for cold injury residuals of both feet.  The competent evidence of records reveals the cold injury residuals were not an immediate or underlying cause of death.  

Although not listed on the death certificate, the medical evidence of record, including the autopsy report, reasonably establish that pneumonia was a contributory cause of the Veteran's death.  Also, the appellant has argued that the Veteran's inability to ambulate due to the cold injuries resulted in his pneumonia and thus by extension that the cold injury residuals contributed to cause his death.  The record contains conflicting medical evidence pertaining to this contention.

Dr. P, in his December 2006 letter, indicated that he thought that it was likely that the Veteran's peripheral vascular disease, which was related his cold injury residuals, contributed to his propensity to develop pneumonia.   The physician reasoned that the Veteran was minimally ambulatory due to his severe disease and pain in his legs, which left him vulnerable to pneumonia.  In contrast, the August 2011 VA physician specifically found, after a review of the Veteran's records, that it was less likely than not that the Veteran's cold injury residuals resulted in pneumonia that contributed substantially or materially to cause death, combined to cause death or lent assistance to the production of death.  The physician indicated that a review of the records showed that the Veteran was admitted to the hospital for repair of a pulmonary aneurysm.  Following his surgery, he developed pulmonary edema from an acute myocardial infarction and this progressed to death.  The physician found that the bilateral pneumonia, which contributed to the Veteran's death, was related to his cardiac vascular disease (mostly hypertensive) and COPD, rather than cold injury to the legs with resulting peripheral vascular disease and peripheral neuropathy.

The Board finds that the opinion of the August 2011 VA physician more probative as to whether the cold injury residuals and/or related disability, to include peripheral vascular disease and peripheral neuropathy, contributed to cause the Veteran's death.  Notably, this opinion is generally supported by the December 2006 autopsy report and the December 2007 VA medical opinion.  In this regard, the physician who conducted the autopsy generally found that pathologic features that would suggest a connection between the Veteran's prior cold injury and his death were not present and the December 2007 VA physician specifically opined that the Veteran's myocardial infarction, coronary artery disease and pneumonia were not in any way related to the Veteran's cold injury to his extremities.  Thus, given this additional supportive information, the Board attaches more evidentiary weight to the opinion of the August 2011 VA examiner than to Dr. P.  

The appellant has contended that the Veteran did not actually suffer a myocardial infarction prior to his death.  Thus, by extension, she is essentially contending that a basic premise of the VA opinions of record is inaccurate.  The Board does not find this argument persuasive.  Notably, although the autopsy report indicates that there was no physical evidence of a myocardial infarction, it also notes that small and acute myocardial infarctions can be unidentifiable at the time of the postmortem examination.  Additionally, the medical opinion evidence of record, including the opinion of Dr. P, as expressed on the death certificate, is clearly in favor of a finding that a myocardial infarction did occur.  The appellant more generally contends that the Veteran's pneumonia, which is shown to be a contributory cause of death, was related to his cold injury residuals and related peripheral vascular disease and peripheral neuropathy.  The Board notes that as a layperson, the appellant's allegations regarding such a question of medical causation have limited probative value.  See e.g. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, given that the overall medical evidence does not establish a relationship between the pneumonia and cold injury residuals, peripheral vascular disease and/or peripheral neuropathy, the weight of the evidence is against the presence of such a relationship even when considering the appellant's contentions.  

In summary, the evidence shows that asystole was the immediate cause of the Veteran's death and myocardial infarction was the underlying cause of death.  Neither of these disabilities are shown to be related to service or any service-connected disability, to include cold injury residuals, peripheral vascular disease and/or peripheral neuropathy.  Pneumonia is shown to have been a contributory cause of death but is not shown to be related to service or any service-connected disability, to include cold injury residuals, peripheral vascular disease and/or peripheral neuropathy.  Accordingly, the weight of the evidence is against a finding that any service-related disability was either the principal or a contributory cause of death.  The preponderance of the evidence is against the appellant's claim and it must be denied. 






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


